t c summary opinion united_states tax_court tomasz koziej petitioner v commissioner of internal revenue respondent docket no 28875-08s filed date tomasz koziej pro_se michael t shelton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in and the following accuracy-related_penalties under sec_6662 on petitioner’s federal income taxes year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure the issues for decision1 are whether amounts deposited in petitioner’s bank accounts in excess of his reported income for and constitute income and petitioner is liable for accuracy-related_penalties under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by reference when petitioner filed his petition he resided in illinois petitioner timely filed his and federal_income_tax returns he reported total gross_receipts of dollar_figure for and dollar_figure for 1petitioner’s eligibility for the earned_income_credit is a computational adjustment to be determined consistent with this opinion during the years at issue petitioner worked for a construction business in a notice_of_deficiency respondent determined that petitioner failed to report income of dollar_figure for and dollar_figure for respondent further determined that petitioner was liable for accuracy-related_penalties of dollar_figure and dollar_figure for and respectively petitioner agrees that the disputed amounts were deposited in his bank accounts in and and not reported as income petitioner asserts however that these deposits constituted loan repayments and are thus nontaxable discussion i evidentiary matters in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 however rule b carves out an exception for trials of small tax cases under the provisions of sec_7463 under rule b the court conducts small tax cases as informally as possible and consequently may admit any evidence that the court deems to have probative value schwartz v commissioner 128_tc_6 respondent objects to several documents proffered by petitioner arguing that they constitute inadmissible hearsay a statements petitioner proffered two statements from friends averring that they had paid petitioner money in and as repayments of previous loans there is no corroborating evidence however beyond petitioner’s testimony that the payments petitioner received constituted loan payments in addition petitioner did not present any evidence that he entered into a loan agreement with any of the parties or that the parties intended to repay him the lent funds therefore the court will sustain respondent’s objections see rule b b checks petitioner proffered copies of the front of two checks made out to cash petitioner alleges that these checks were repayments of loans he previously made to those parties there is no evidence other than petitioner’s own testimony that the checks constituted loan payments as opposed to income in addition there is no evidence that these checks were actually presented for payment because there is no indication that these checks constituted loan payments or that they were presented for payment sufficient grounds exist to sustain respondent’s evidentiary objection ii burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 iii unreported income respondent determined deficiencies in petitioner’s federal income taxes for and by using the bank_deposits method the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 and cases cited thereat affd 566_f2d_2 6th cir a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 2petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax citing estate of mason v commissioner supra pincite the burden of showing duplications is on the taxpayer 48_tc_213 petitioner reported gross_receipts of dollar_figure for that year deposits in his bank accounts totaled dollar_figure respondent determined that dollar_figure of petitioner’s unreported deposits in was not income for petitioner reported gross_receipts of dollar_figure respondent calculated that deposits totaled dollar_figure in petitioner’s bank accounts in but found that dollar_figure of the unreported deposits was not income petitioner does not contest that unreported amounts of dollar_figure in and dollar_figure in as determined by respondent were deposited into his bank accounts petitioner asserts that these amounts constituted loan payments nontaxable returns of capital see eg franks v commissioner tcmemo_1990_189 and are thus nontaxable petitioner testified that he received loan payments from friends in and he provided multiple bank statements to corroborate his testimony the bank statements however are uninformative the statements simply provide the date and the 3marian czarnik also testified that he made a loan payment to petitioner in the amount of dollar_figure in there is no corroborating evidence however that petitioner lent any money to mr czarnik or that mr czarnik’s payment to petitioner constituted a loan payment amount of each deposit and the subject indicates deposit the statements do not indicate the source of any of the deposited funds furthermore petitioner did not present evidence that he executed or entered into a loan agreement with any of the parties such agreement may demonstrate that petitioner intended to lend money and that the parties intended to repay petitioner the lent funds on the basis of the foregoing the court is unable to find that the unreported income is attributable to loan payments and is nontaxable accordingly respondent’s determinations are sustained iv accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty for any portion of an underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and disregard to include any careless reckless or intentional disregard negligence also includes any failure 4several statements contained indecipherable codes 5because the court finds that petitioner was negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency see sec_7491 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 once he has met his burden the burden_of_proof is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 higbee v commissioner supra pincite respondent determined accuracy-related_penalties of dollar_figure and dollar_figure for and respectively petitioner’s tax_liabilities for and are attributable to his failure to report as income his claimed receipt of loan payments petitioner did not keep the records required by the code to substantiate receipt of loan payments failure to keep adequate_records is evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 petitioner has failed to demonstrate that he was not negligent and the court finds that respondent has met his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id petitioner failed to present any evidence or argument as to why he should not be subject_to the accuracy-related_penalties for and accordingly respondent’s determinations of accuracy-related_penalties for and are sustained to reflect the foregoing decision will be entered for respondent
